NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0481n.06
                            Filed: August 8, 2008

                                           No. 06-6216

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
MICHAEL J. SHELTON,                               )   EASTERN DISTRICT OF TENNESSEE
                                                  )
       Defendant-Appellant.                       )




       Before: GILMAN and COOK, Circuit Judges; and COHN, District Judge.*


       COOK, Circuit Judge. Defendant Michael J. Shelton appeals his sentence under the Armed

Career Criminal Act (“ACCA”) following his guilty plea and conviction as a felon in possession of

a firearm. Shelton argues that the district court erred in sentencing him as an armed career criminal

(“ACC”). Because the record supports designating Shelton as an ACC, we affirm.


                                        I. BACKGROUND


       Although federal law normally provides a maximum of ten years in prison for conviction as

a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), the ACCA mandates a



       *
       The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 06-6216
United States v. Shelton


minimum fifteen-year sentence for an offender with three prior convictions for violent felonies

“committed on occasions different from one another,” id. § 924(e)(1). After Shelton pleaded guilty

to being a felon in possession of a firearm, the presentence report (“PSR”) identified four ACCA

predicate convictions. The first involved a juvenile adjudication for reckless endangerment. The

other three stemmed from a crime spree on March 20, 2003, involving the burglary of Flipside Music

Store (“Flipside”) and Clark’s Barber Shop (“Clark’s”)—adjoining stores at a strip mall in Erin,

Tennessee—and aggravated burglary of Greg Miller’s house, located about a third of a mile from

the strip mall.


        In response to the PSR, Shelton objected to: (1) the finding that the juvenile delinquency

adjudication constituted a predicate offense; (2) the finding that the March 20 burglaries constituted

three distinct predicate offenses; and (3) any use of the PSR’s findings in the court’s determination

of ACCA predicates. Shelton renewed each of these objections at sentencing.


        After acknowledging that “the Supreme Court has told us that what we have to do is just look

at the face of the conviction and some very limited other information,” the sentencing court

concluded: “I think based upon what I have seen and what is in the presentence report, that is not

disagreed with, that the defendant does meet the definition of an armed career criminal.” The court

accepted the PSR’s factual findings and, labeling Shelton an ACC, sentenced him to 190 months in

prison. Shelton’s appeal raises the same substantive issues as his objections in district court.




                                                  2
No. 06-6216
United States v. Shelton


                                            II. ANALYSIS


                                        A. Standard of Review


         This court reviews de novo the district court’s decision to sentence Shelton as an ACC.

United States v. Amos, 501 F.3d 524, 526 (6th Cir. 2007); United States v. Hill, 440 F.3d 292, 295

(6th Cir. 2006). The Government bears the burden of establishing that Shelton’s prior convictions

qualify as ACCA predicates. See, e.g., United States v. Goodman, 519 F.3d 310, 316 (6th Cir.

2008).


                         B. Determining ACCA Predicates Under Shepard


         As a threshold matter, Shelton argues that the district court impermissibly relied on the PSR’s

findings in assessing whether the juvenile delinquency adjudication and the March 20 burglary

convictions qualify as ACCA predicates. In Shepard v. United States, 544 U.S. 13 (2005), the

Supreme Court held that in determining whether a prior conviction qualified as an ACCA predicate,

sentencing courts may examine only “the statutory definition, charging document, written plea

agreement, transcript of plea colloquy, and any explicit factual finding by the trial judge to which

the defendant assented.” Id. at 16; see also United States v. Taylor, 413 F.3d 1146, 1157–58 (10th

Cir. 2005) (reversing and remanding for further proceedings where the district court relied on the

PSR’s findings to determine whether prior offenses constituted multiple convictions under the




                                                   3
No. 06-6216
United States v. Shelton


ACCA). Often, a conviction and the statutory definition of the underlying offense are sufficient to

establish an ACCA predicate, and other documentation is unnecessary. Goodman, 519 F.3d at 317.


       Where a court accepts the PSR’s findings as to the ACCA predicate offenses, therefore, we

ask whether those findings have independent support in sources approved by Shepard. See United

States v. Jones, 453 F.3d 777, 780–81 (6th Cir. 2006); United States v. Harris, 447 F.3d 1300, 1306

(10th Cir. 2006); Taylor, 413 F.3d at 1157–58. In Shelton’s case, the documents before the court

independently support his ACC status.


                            C. The Juvenile Delinquency Adjudication


       A juvenile delinquency adjudication qualifies as a “violent felony” for ACCA purposes if it

involves “the use or carrying of a firearm, knife, or destructive device,” and either “has as an element

the use, attempted use, or threatened use of physical force” against another, or “otherwise involves

conduct that presents a serious potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B);

see United States v. Ankeny, 502 F.3d 829, 839 (9th Cir. 2007); United States v. Wells, 473 F.3d 640,

648 (6th Cir. 2007). Shelton argues that the district court erred in holding that his juvenile

delinquency adjudication for reckless endangerment constitutes an ACCA predicate conviction. We

disagree.


       First, Shelton argues that in pleading guilty to reckless endangerment, he did not admit to

criminal activity necessarily involving the use of a firearm. The juvenile petition accompanying his


                                                   4
No. 06-6216
United States v. Shelton


reckless endangerment charge, however, explicitly states that Shelton “shot a gun into a house.” Cf.

Wells, 473 F.3d at 649–50 (holding that a juvenile adjudication for aggravated assault did not qualify

as an ACCA predicate where the juvenile petition did not mandate the conclusion that the offense

involved a firearm). Shelton himself conceded this point at sentencing. See JA 73 (“[M]e and a

friend of mine . . . was walking down an alley, and we was playing with the gun, and it went off.”).


       Second, Shelton contends that because the juvenile petition does not specify whether he was

charged with misdemeanor or felony reckless endangerment, it is not clear that the petition charged

him with a felony offense. The Tennessee reckless endangerment statute, however, resolves this

issue against Shelton. The statute provides, “[R]eckless endangerment committed with a deadly

weapon is a Class E felony.” Tenn. Code Ann. § 39-13-103(b). The fact that the petition charges

Shelton with reckless endangerment for shooting a gun into a house confirms that Shelton was

charged with felony reckless endangerment.


       Third, Shelton argues the reckless endangerment adjudication does not qualify as a violent

felony because the juvenile petition does not allege that Shelton’s actions placed anyone at risk of

physical injury. See 18 U.S.C. § 924(e)(2)(B)(ii); United States v. Sawyers, 409 F.3d 732, 737 (6th

Cir. 2005). Once again, however, the Tennessee statute forecloses Shelton’s argument. The statute

defines reckless endangerment as engaging “in conduct that places or may place another person in

imminent danger of death or serious bodily injury.” Tenn. Code Ann. § 39-13-103(a). As a matter

of law, Tennessee felony reckless endangerment is a violent felony for ACCA purposes. United


                                                  5
No. 06-6216
United States v. Shelton


States v. Bailey, 264 F. App’x 480, 482 (6th Cir. 2008); United States v. Caldwell, No. 99-6031,

2000 WL 1888682, at *11 (6th Cir. Dec. 19, 2000). In light of the juvenile petition and the

Tennessee statute, the district court did not err in concluding that Shelton’s juvenile adjudication

qualifies as a predicate conviction under the ACCA.


                                   D. The March 20 Burglaries


       Shelton also contends that the district court erred in agreeing with the PSR’s findings that

the March 20 burglaries constituted three ACCA predicate offenses and that the Government failed

to demonstrate that the burglaries were separate episodes. Because the juvenile adjudication is a

valid predicate conviction, whether we vacate or affirm Shelton’s sentence depends on whether the

March 20 burglaries constitute at least two separate offenses. See 18 U.S.C. § 924(e)(1). We

conclude that the evidence the court could examine under Shepard supports finding at least two

separate ACCA predicate offenses occurred on March 20, so we affirm.


       Although multiple felonies that constitute a “single criminal episode” count as only one

predicate conviction, United States v. Thomas, 211 F.3d 316, 320–21 (6th Cir. 2000), it is sometimes

difficult to label offenses as single or multiple episodes for ACCA purposes, see United States v.

Carnes, 309 F.3d 950, 955 (6th Cir. 2002) (noting cases that reach “seemingly inconsistent results”);

Thomas, 211 F.3d at 322 (Clay, J., concurring) (same). In United States v. Hill, 440 F.3d 292 (6th

Cir. 2006), this court attempted to reconcile its prior decisions by distilling factors for deciding

whether felonies constitute single or several criminal episodes. The Hill court found “at least three

                                                 6
No. 06-6216
United States v. Shelton


indicia” of separate offenses: (1) it is possible to identify a clear end to the first offense, followed

by a later beginning of the second offense—that is, the felonies are separated by a discernable end

and beginning; (2) “it would have been possible for the offender to cease his criminal conduct after

the first offense, and withdraw without committing the second offense”; and (3) “the offenses are

committed in different residences or business locations.” 440 F.3d at 297–98.


       In arguing that the burglaries of Miller’s house, Flipside, and Clark’s are three separate

offenses, the Government points to three sets of documents before the district court: (1) affidavits

of complaint, (2) grand jury indictments, and (3) judgments of conviction. With respect to the

burglary of Flipside and Clark’s, these documents provide little insight for a Hill analysis. The

Government cannot establish affirmatively that there was a “clear end” to one offense before the

other, or that Shelton could withdraw from one offense before the other. See United States v.

Murphy, 107 F.3d 1199, 1210 (6th Cir. 1997) (holding that burglaries of both residences of a duplex

were one episode in “the absence of a definable endpoint to the first [offense]”). Likewise, because

the record evidence is inconclusive as to whether Shelton ever left Flipside to enter Clark’s through

an adjoining door, the Government cannot establish that Shelton committed burglaries in “different

residences or business locations.”


       What these documents do demonstrate, however, is that the strip-mall burglaries are distinct

from the burglary of Miller’s house. A third of a mile separates Miller’s house from the strip mall,

and charging documents reveal that police discovered all of Miller’s stolen property at Shelton’s


                                                   7
No. 06-6216
United States v. Shelton


residence. The indictment charged Shelton with “unlawfully and feloniously” entering Miller’s

home, JA 129–30, and Shelton himself conceded that he and an accomplice drove to Miller’s home

after the strip-mall burglaries concluded, JA 72. Given that we are examining “immediately

consecutive” offenses, the “principally relevant” fact is that the strip-mall burglaries and the burglary

of Miller’s house occurred in “different residences or business locations.” United States v. White,

No. 05-6737, 2007 WL 1217960, at *3 (6th Cir. Apr. 25, 2007); see United States v. Player, 201 F.

App’x 331, 338 (6th Cir. 2006) (distinguishing “easily” between two robberies where the defendant

“left the site of the first robbery in order to commit the second”); United States v. Wyatt, 189 F.

App’x 418, 422 (6th Cir. 2006) (“[T]he fact that robberies were of separate buildings, even if they

occurred on the same day or even consecutively, is sufficient to demonstrate they occurred ‘on

occasions different from one another.’” (quoting Hill, 440 F.3d at 298)).


        Given the evidence that the court could review under Shepard, the burglary of Miller’s home

was a separate predicate conviction. See Hill, 440 F.3d at 298; Carnes, 309 F.3d at 955–56; Wyatt,

189 F. App’x at 422. Even if the district court erred in concluding that the strip-mall burglaries

constituted two ACCA predicates, rather than just one, that error is harmless in view of the three

ACCA predicates in the juvenile adjudication, the strip-mall burglaries as a whole, and Miller’s

home. 18 U.S.C. § 924(e)(1).


                                         III. CONCLUSION


        For the foregoing reasons, we affirm.

                                                   8